DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,716,573. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose an intrasacular aneurysm occlusion device comprising a first portion which is inserted into the aneurysm sac into a spherical, ellipsoidal, and/or globular configuration and then collapsed within the aneurysm sac into a hemispherical, bowl, and/or distally-concave configuration which covers the aneurysm neck, and embolic members or material inserted into the aneurysm sac.
Allowable Subject Matter
Claims 1-3 are rejected on the ground of nonstatutory double patenting as presented above, but would be allowable if a proper terminal disclaimer is filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
The following is an examiner’s statement of reasons for allowance:
Berenstein et al. US 7695488 discloses an intrasacular aneurysm occlusion device comprising a wider than neck portion and a flexible sac filling portion (figures 2A, 2B).
Wallace US 6454780 discloses an aneurysm occlusion device comprising a wider than neck portion being collapsible from a first configuration (figure 2A) into a second double layered configuration.

However, Berenstein et al., Wallace and Rosqueta et al. do not disclose the proximal stent being collapsed in the aneurysm sac from a generally spherical, ellipsoidal, and/or globular configuration in to a generally hemispherical, bowl, and/or distally-concave configuration.
No combination of Berenstein et al., Wallace, Rosqueta et al. and prior art of record or prior art at large serves to rectify the deficiencies of Berenstein et al., Wallace and Rosqueta et al. in regard to the limitations of the claim. Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.C.L/Examiner, Art Unit 3771                      

/DIANE D YABUT/Primary Examiner, Art Unit 3771